Citation Nr: 0315488	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  96-44 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for chronic urticaria and 
dyshidrotic eczema.

Entitlement to an increased rating for atopic dermatitis, 
currently evaluated as 10 percent disabling.

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1996 and December 1997 decisions 
by the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO).  The June 1996 decision 
continued a 10 percent disability rating for the veteran's 
service connected atopic dermatitis.  The December 1997 
rating decision, in pertinent part, denied service connection 
for chronic urticaria and dyshidrotic eczema and denied the 
veteran's claim for TDIU.

In November 1998, the Board remanded the appeal to the RO to 
obtain private and/or VA treatment records, to obtain records 
from the Social Security Administration and to afford the 
veteran a VA examination.  In May 2001, the Board remanded 
the claim to the RO to ensure compliance with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475.  In 
addition, the veteran was to be afforded a VA examination 
addressing specific issues noted by the Board, which were not 
addressed in previous VA examinations.


REMAND

In May 2001, the Board remanded the claims to the RO because 
the March 1999 VA examination did not comply with the 
instructions set forth in the November 1998 remand.  
Specifically, the November 1998 remand requested, in part, 
that the veteran be afforded a VA dermatological examination 
and that the claims folder be reviewed prior to the 
examination.  The examiner was requested to specifically 
indicate the manifestations attributable solely to the 
veteran's service-connected atopic dermatitis and to address 
any such manifestations pursuant to the criteria indicated 
under Diagnostic Code 7806.  An opinion was also requested 
from the examiner concerning the extent to which the 
veteran's service-connected atopic dermatitis, as opposed to 
disability attributable to non-service connected disorders, 
interferes with her prospects of obtaining and retaining 
substantially gainful employment.  The examiner was further 
requested to express an opinion as to the etiology and 
approximate date of onset of any diagnosed dermatological 
disorders, other than the veteran's service-connected atopic 
dermatitis.  Specifically, the examiner was requested to 
address whether there are manifestations of a skin disorder 
unrelated to the veteran's service-connected atopic 
dermatitis, and if so, to delineate with some degree of 
clinical specificity which manifestations are reasonably 
associated with the service-connected disorder as opposed to 
those which are not.

The March 1999 VA dermatological examination report included 
a notation that the report was based on "history", the 
examination, and medical records from the dermatology 
department of the University of Alabama.  There is no 
indication that the examiner reviewed the claims folder.  The 
examiner reported that the veteran had moderate to severe 
scarring of the cheeks.  There were erythema spores on the 
eyelids and under the chin as well as the bangs, which were 
in a photosensitive distribution.  The examiner noted that 
the veteran had been seen on multiple visits with Dr. C. 
Elmets in the dermatology department at the University of 
Alabama from January to June of 1999.  It was noted that 
multiple tests had been performed and that Dr. Elmets had 
diagnosed chronic actinic dermatitis.  The VA examiner also 
related a diagnosis of chronic actinic dermatitis.  The Board 
notes that the examiner did not comment as to the 
manifestations attributable solely to the veteran's service-
connected atopic dermatitis.  Additionally, the examiner did 
not provide any of the opinions requested pursuant to the 
November 1998 remand noted above.

The Board further notes that in an August 1999 statement, Dr. 
C. Elmets indicated that it was his impression that the 
veteran had a process called chronic actinic dermatitis.  He 
stated that such was an incapacitating condition in which 
patients were unable to tolerate even the smallest amounts of 
sunlight and even normal fluorescent lighting.

In May 2001, the Board remanded the claims to the RO with a 
request for a VA dermatological examination.  The Board notes 
that the December 2002 VA dermatological examination report, 
and its December 2002 addendum, did not fully comply with the 
Board's May 2001 remand instructions.  First, the VA examiner 
was asked to describe the manifestations of the veteran's 
skin disorder in detail.  The examiner was then asked to 
offer an opinion as to whether all the veteran's skin 
manifestations derive from a common etiology.  The examiner 
was then asked to describe how any respectively diagnosed 
skin conditions can be differentiated.  The examiner was 
directed to comments made by the veteran in a statement on a 
VA Form 21-4138 (JF), received from her on April 5, 1999.  
Finally, the examiner was asked to comment on this statement, 
as well as statements received from Drs. Goldfarb and Elmets.

The December 2002 VA dermatological examination report notes 
that, on examination, the veteran was found to have red 
edematous plaques in a photodistribution on her face, neck 
and dorsal hands.  The diagnoses were chronic actinic 
dermatosis, chronic urticaria, and eczema.  The December 2002 
addendum to the December 2002 VA dermatological examination 
report notes that the etiology of chronic actinic dermatitis 
is unknown.  He went on to state that it has been postulated 
that photosensitizing drugs may be the inciting event.  While 
the addendum comments on a possible etiology for the 
veteran's chronic actinic dermatitis, it does not address the 
etiology of her other diagnosed skin conditions, specifically 
urticaria.  In addition, the VA examination report does not 
comment on any manifestations specific to the veteran's 
service-connected atopic dermatitis.  In addition, the 
examiner did not provide the other opinions or comments 
requested pursuant to the May 2001 remand noted above.

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  See 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Additionally, the Court has held that the RO must comply with 
the Board's remand instructions or explain its failure to 
complete the requested action.  See Talley v. Brown, 6 Vet. 
App. 72, 74 (1993).  Also, in Stegall v. West, 11 Vet. App. 
268 (1998), the Court held that a remand by this Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders and 
that a remand by the Court or the Board imposes upon the 
Secretary of Veterans Affairs the concomitant duty to ensure 
compliance with the terms of the remand.  Given the nature of 
the veteran's contentions; the examiners' failure in the 
March 1999 and December 2002 VA dermatological examinations 
to provide any information as to the manifestations, if any, 
attributable to the veteran's service-connected atopic 
dermatitis as opposed to other non-service-connected skin 
disorders and to provide the opinions requested by the Board; 
and in consideration of the Court's holdings in the cases 
noted above, specifically Talley and Stegall, as well as for 
the reasons stated in the November 1998 and May 2001 remands; 
and as the veteran's entitlement to TDIU is based upon an 
accurate assessment of her service-connected disabilities; 
the Board concludes that an additional VA dermatological 
examination should be scheduled prior to a completion of 
appellate review.

The Board notes that during the pendency of this appeal, 
changes were made to the Schedule of Rating Disabilities for 
skin conditions as set forth in 38 C.F.R. § 4.118, Diagnostic 
Code Series 7800.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  These new regulations became effective August 30, 
2002.  Where the law or regulations changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The veteran has not 
been provided with a copy of the new regulations and her 
claim for an increased rating has not been adjudicated based 
on the new criteria.

Accordingly , to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:


1.  The veteran should be afforded a VA 
dermatological examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is requested 
to include the following in the final 
report:

a)  List the specific skin disorders 
with which the veteran is currently 
diagnosed and describe the 
manifestations of the skin disorders 
in detail.  To the extent possible 
comment as to which manifestations 
may be attributable solely to the 
veteran's service-connected atopic 
dermatitis and which manifestations 
may be attributed to her other non-
service-connected disorders.

b)  Offer an opinion as to whether 
all of her skin disorders derive 
from a common etiology.  If not, it 
should be explained how any 
diagnosed skin disorders can be 
differentiated.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as 
not that any currently diagnosed 
skin disorder for which the veteran 
is not service-connected may be 
attributed to her period of service.

c)  The examiner is requested to 
comment on statements made by the 
veteran in a VA Form 21-4138 (JF), 
received April 5, 1999, as well as 
comments received from Drs. Goldfarb 
and Elmets.

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues with 
consideration of all applicable laws and 
regulations, including the amended 
regulations for the Schedule of Rating 
Disabilities for skin conditions as set 
forth in 38 C.F.R. § 4.118, Diagnostic 
Code Series 7800.

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




